           Case: 1:19-cv-07266 Document #: 11 Filed: 12/17/19 Page 1 of 28 PageID #:46

    FI/1L7E D  [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]

                                      KP
      12  /2019
               . BRUTO   N                T]NITED STATES DISTRICT COURT                               f:'
   THOMA.SDG IS T R ICT COURT
CLERK , U .S                              NORTHERN DISTRICT OF ILLINOIS




   J6",+                     bot          rnts



    (Enter above the full name
                                                                                19CV7266
    of the plaintiff or plaintiffs in
                                                                                Judge Pacold
    this action)
                                                                                Mag. Judge Cox
                                    vs.                           Case No:
                             -D" l-lcra                           (To    be    supplied      by    the      Clerk of this Court)
    V;lt*qo           "4
     Sn",,rn Lo,don, Jontu-




    (Enter above the full name of ALL
    defendants in this action. Do not
    use "et al.")

    CHECK ONE ONLY:


      vI
                         COMPLAINT UNDERTHE CIVIL RIGHTS ACT, TITLE 42 SECTION 1983
                         U.S. Code (state, county, or municipal defendants)

                         COMPLAINT UNDER THE CONSTITUTION ("BIyENS" ACTION), TITLE
                         28 SECTION 1331 U.S. Code (federal defendants)

                         OTHER (cite statute, if known)

    BEFORE FILLING OAT THIS COMPLAINT, PLEASE REFER TO "INSTRUCTIONS FOR
    FILING." FOLLOW THESE INSTRUCTIONS CAREFULLY.




              [f    you need additional space for ANY section, please attach an additional sheet and reference that section.]
      Case: 1:19-cv-07266 Document #: 11 Filed: 12/17/19 Page 2 of 28 PageID #:47
          flf you need additional space for ANY section, please attach an additional sheet and reference that section.l




I.      Plaintiff(s):
                                  *Ftno
        A.         Name:
                                                            L.            Dov\rD            S

        B.          List all aliases:

        C.          Prisoner identification number:

        D.         Place of present confinement:

        E.         Address:        l5t O I GrarrF staqat Dolron, t L Go4 \ I
        (If there is more than one plaintiff, then each plaintiff must list his or her name, aliases, I.D.
        number, place of confinement, and current address according to the above format on a
        separate sheet of paper.)

II.     Defendant(s):
        (In A below, place the full name of the first defendant in the first blank, his or her official
        position in the second blank, and his or her place of employment in the third blank. Space
        for two additional defendants is provided in B and C.)

        A.         Defendant:           Soar        a

                                             vo A=t istont. tcr                                      o0 bo[\-.,ro
                                                                                                i   ce-c*oA
                                                                                                    uton
        B.         Defendant: . )n",            ia.         Joh.rSon
                   ritr.,      J),1 Cp     cftr o S                   AAcnr,^     tsFrzaf,va             k0o;r^ s
                   Place   orEmploym.r,' V; t \E
                                                                  J
                                                                       a oQ bo \\.rn
        C.         Defendant: D l,           r^bo;+        s      S.o + +-


                   ptace   orEmployment: V; t t qa e u
                                                                  a,
                                                                           S       bDt       t0n
        (If you have more than three defendants, then all additional defendants must be listed
        according to the above format on a separate sheet of paper.)




                                                                                                                     Revised 9/2007




         [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]
Case: 1:19-cv-07266 Document #: 11 Filed: 12/17/19 Page 3 of 28 PageID #:48




                      i le-      Roe     ea-B

                                                         *cm
       Case: 1:19-cv-07266 Document #: 11 Filed: 12/17/19 Page 4 of 28 PageID #:49
           flf you need additional space for ANY section, please attach an additional sheet and reference that section.l




III.     List ALL lawsuits you (and your co-plaintiffs, if any) have filed in any state or federal
         court in the United States:

         A.         Name of case and docket number:



                    Approximate date of filing lawsuit:

                    List all plaintiffs (if you had co-plaintiffs), including any aliases:




                    List all defendants:




                    Court in which the lawsuit was filed (if federal court, name the district; if state court,
                    name the county):

                    Name ofjudge to whom case was assigned:


                    Basic claim made:




                    Disposition of this case (for example: Was the case dismissed? Was it appealed?
                    Is it still pending?):




                    Approximate date of disposition:


IF YOU HAVE FILED MORE THAN ONE LAWSUIT, THEN YOU MUST DESCRIBE THE
ADDITIONAL LAWSUITS ON ANOTHER PIECE OF PAPER, USING THIS SAME
FORMAT. REGARDLESS OF HOW MANY CASES YOU HAVE PREVIOUSLY FILED,
YOU WILL NOT BE EXCUSED FROM FILLING OUT THIS SECTION COMPLETELY,
AND FAILURE TO DO SO MAY RESULT IN DISMISSAL OF YOUR CASE. CO.
PLAINTIFFS MUST ALSO LIST ALL CASES THEY HAVE FILED.




                                                                                                                      Revised 9/2007




          [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]
        Case: 1:19-cv-07266 Document #: 11 Filed: 12/17/19 Page 5 of 28 PageID #:50
                  [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




IV.          Statement of Claim:

             State here as briefly as possible the facts of your case. Describe how each defendant is
             involved, including names, dates, and places. Do not give any legal arguments or cite any
             cases or statutes. [f you intend to allege a number of related claims, number and set forth
             each claim in a separate paragraph. (Use as much space as you need. Attach extra sheets
             if    necessary.)

                                                                                          lrr,                           b,ltr

                                                                                         s     bot unca
                                                                                                  oN {fandule*t

                                                                                                                            D r +v)-
                                                                                                                          Shu       +-oP+
n*,                                                      has          a-( lowui            tirvv t'od t                   tl,r,
    i   ll                      /)o+                InV u,akfi;   sbi"r+. h'                                           vvekk
o   pp (^nd
         ruvn l),                            Sfr--u* /o rn e o td o{*ur Te<t^d ur'ts
a€           boll_av.                        *ffie:             o! Dcll'"n cwo'<
                                                                 /i(laqn
ne                   fytnirnvert,o4J/0q,oo                                                          g /10O,oo+lo([a"s
                   ^
                       ra,udulen-l bit/,
                   inakJ n         kr (tr                                                                  N,Z
                                                                            0 cLobn-
no       dt'                   orocpss and Usod                                   tlu pa[icp to irrt;r".,'da4<
                   a    f tbss tn e wbwn d, rsC y,s5r                                                            D;tl              ort
Sfzz                                 qnd                 knbn<-zb,Zotl                                       +lrz-                 U
0f lrlfan of(;ces
                                                                                                                              Revised 9/2007




                  [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]
 Case: 1:19-cv-07266 Document #: 11 Filed: 12/17/19 Page 6 of 28 PageID #:51
      [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]



*Tb
       <           V,    ll qg e o 0 T> ttno                                  h^s no+ rospo, &l
                                                           'rb fmudnrm,rt bi t(t                                .-The
                                                                                                   Qo     Uask
                                                                                       qb                  tGLh'bow)
AS    WO-L                                                                             tl.w fr /f ,
Csnt                              o-e     of                          Rar'l                 -fu.              V, llaq/-
o{ b llzn                        Dana?              r             LcvJan l-,^s no*
                                                               Son y <
                                                                     , -T& V;ll
                                                            l,Y'YdP?W ho-s                                 n*
                                                                               r+-     k        rQrilr;ozLo'''s
                                                                                                                       Scot+.
                          or        oI                   l/,   lla4e       ,1        bo     tfdy R,le,a Rqqrr*
                     /;     tt^,q   e   cl                                            t-sfl"ala                  rcotb   aJ^




                                                                      ko"u i ce




      [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]
      Case: 1:19-cv-07266 Document #: 11 Filed: 12/17/19 Page 7 of 28 PageID #:52
         [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




V.      Relief:

        State briefly exactly what you want the court to do for                   you. Make no legal arguments. Cite
        no cases or statutes.

                     (\ o     t^,                                             vv q_k-                           a.s
                                                                                                                                       {"-J
                                                                                                                                       ex-7


VI.     The plaintiff demands that the case be tried by                  a   jury. tr        YES                  NO



                                                                          CERTIFICATION

                                        By signing this Complaint, I certifu that the facts stated in this
                                        Complaint are true to the best of my knowledge, information and
                                        belief. I understand that if this certification is not correct, I may be
                                        subject to sanctions by the Court.

                                        Signed this                    day of   _,20.



                                        (Signature of plaintiff or plaintiffs)



                                        (Print name)


                                        (I.D. Number)




                                        (Address)




                                                                6                                                     nevised 9/2007
         [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]
       Bs-f  *3F
                                  i   E
                                      E
;;$ifi gE=[ *3ilq3$ aE[[F r
3e$sE$       Has        $+Itg
sBeean ilege EaE E*iil+       ia
                 =e3ts *ElFi =e  a I
                              =E




EEIEEEgEHEfii$$lEEEiEiEE
ggtg;EEilggtEiEE*;iggffil
                                          Case: 1:19-cv-07266 Document #: 11 Filed: 12/17/19 Page 8 of 28 PageID #:53




IiIgEEEgI5EEE$EIEigiEfi*
                                  E


iglEg IEI EE             [*$ E3
      '1g    gE ilsgs +[sg ]E
$;ggfl
===
                 =E$E
jj f,ig*e =Esr rg ira :ilH;
d+
-o- r*c; EqBq A;f 3iSi
    e=;

       Eilg* ggffi
Eg                       a lEi       1$E;
Efr
<q =&a*=           a'Qt A ?3F fiiqd
    ==6i
                                     Hs;s
Fi  AE-tg asss i :f?
                 i;t :Hii
nr 3A 1;- sgeu i -i; -
m9
il* l*
    =      d
           a   g     E1ql
qq   a     Bx            a  $q Eiqil
:E
ili a
    i          =         ?
                         6  gs
                            Ir ;i*a
8s I                     E  cq jfig.q
                         o^ E= i=oj
:i=f *=I                 f ig
   B                           qiEH
                               =gafl
HE                          $E
                            =3 !fi5r
== $
E
Ea
   g
                            =:3:q*
                                                 Case: 1:19-cv-07266 Document #: 11 Filed: 12/17/19 Page 9 of 28 PageID #:54




     =                      5:
                            id;A[*
                             l
=
3
5                           =a
                            ;; kErb
                            fo--
                                       =f,
                            9=' =xigg
                            =."  918
                            trfr
                            qi dtgx
                                 rnU=i
                            ;5        .qH
                                             -
                                 =
             Case: 1:19-cv-07266 Document #: 11 Filed: 12/17/19 Page 10 of 28 PageID #:55

sYs DAIE 093019 lunrwrNl                                        VILLAGE 0F f,)LTOi'l                                                sYS TIME 10:54
                                                             U/S HISTO,RY INQUIRY
  DATE; 09130/19                                                uonday septeeber    30,   2019                                                   PAGE:    1
                                                          DArE MNGE Fnou 09r,30/201.1 THRU 09/29/2021
                     TR                                       010             \Ew coirsuM                   sERwcE                  BALAI,ICE        BALAI,ICE
             DATE    CODE DESCRIPTIS,I          MOUNT         READING            READING    UNITS      FRO'-,I/TO DATES       EST   BEFORE           AFTER



2081680100                                                        15101 GRAI{I STREEI

         Ll/\t/Ll er      nesular      sill     256.24             288            288                 o$/30/rL 09l3o/Lt
                                                                                                                                    2678.16 2420.16
        #05/L4/L2 Pr eenalty si11                 2.19
                                                                                                                 BfiLl,2
                                                                                                                                    2420.16        2422.]5

        07/01/12     BI negular sill            196.93             254                           15   0313t/r2 06/30/t2
        0E/16/Lz     Pr penalty sill              1.29                                                                              2422.35        2475.64

        08/74/I2 cP       PAyMENT               100 .00                                                                             2415.64        2325.64

        L0/0L/12     Br
                     pr negular sill 219.50 269
                        penalty ,r,1
                                                                                  284.           15   06/30/L209/10/12
        LL/Le/Lz                      t.rn Sh t t 6                          Afl4 UnllS
                                                                                                                                    2315.64 2328,93
                                                                                                                                    ?i28.93 2228.93
        oL/01/L3     Br   negular      si11     589,86                            374            90   09/30/LZ L2l3tl12
        02/15/L3     Pr   eenalty      ai11      19.7t                                                                              ?228.93 7748.64
            /L3 cP
        01/07             PAYTTTENT             150 .00                                                                             2748.64 2098.64
        04/0L/13 Br             si11
                          negular               642,68                                           28   1Z/3Llr2 A3/31/13
        05/17/13 Pr             si11
                          renalty                 6.13                                                                              2098.64 2L04.77
        07/0t/L3     Br negular ai'11           868.92            402             436            34   03/31/13 06/3A/B
        08/34/B CP        PAYt'lEtiT            500 .00                                                                             2t04.77 L604.77
        09/13/13 cP       PAYMENT                50,00                                                                              L604.77 1554.i7
        10/01/13     Br   negular      eill     652.77            436             480            44 06/30/fi     09/30/t3
        12105/L3     cP   PAYMENT               400 .00                                                                             1   554.77     t154.77

        01/01/14 Br nesular            sill     555.50                            531            s1   09/30/13 L2/1t/13
        a3/a7/14 CP PAYMENT                     200.00                                                                              LL54.77          954.77

        04/0t/I4     Bi   Regular      Bill     591. 57                                          l5 r?/3L/t3 03/11/14
        06/73/14     cP   PAYITENT              100.00                                                                                  9\4.77       854.77

        07101/L4     Br   negular      Bill     769.28                                           43 03/3t/r4     06/30/14
        09/LL/L4 CP       PAYMENT               100 .00                                                                                 854.77       754.77

        l0/0L/14     Br   Regular      aill     946.89            609             652            43   06/30/t4 09/30/L4
        ll/18/L4 Pr       Penalty      eill      10.71                                                                                  754.77       765.48

        12109/14     cP   PAYr.lEr{T            200,00                                                                                  765.48       555.48

        0L/01/t5     Br   nesular      A'i11   1045.96                                           43   A9/30/r4 t2/1t/74
        02/23/L5     Pr   renalty      ai11      ll.Z4                                                                                  565.48       516.72

        04/0L/15     Br
                    negular            ei11    13M.47             695             715            40 12/1t/t4     03/1U15
        05/13/15 cP PAYI{ENr                    600 .00                                                                                 576.72        23.28-

        05/23/15     w    eenalty      ai11      11.22                                                                                  23.28-        12.06-

         o7/lJL/15   Br negular ni11           1060.39 735                        778            $    a3/31./15 A6/30/Ls
        09/04/L5     Pr Penalty Bill             12,06                                                                                   12.05-          .00


        l0/01/L5 BI       Misc     Refuse       164.61
                                                             I t -v                                   fi/AV$   L0/0Lll5
                                                                                                                          5


        LA/OULi Br        Misc     sewer         25.20                                                ta/01/t5 t0/01/ts
        LA/}L/LS BI       lttjsc   water        859,36                                                10/01/Ls t0/01/15
        LO/AL/Ls BI       TOTAL                L072.45                                                                                     .00    107? .45

        IO/OI/Ls UA       ADJUSTMENT            549   .60-        684        ,                                                      L077.45          s22 .85

        10101/15 uA AD)uSfiENr                  499.57-           e11    y   ',lSl -urt'tt7 bTSTaruu0Ofil                               s22.85        23.28

        l0/29/L5 Br carbage rMs                  54.8/                                              07/0t/$ o9/3a/$
        70/29/L5     Br sewer sEwE                8.40                                           42 A7/0t/Ls 09/30/15
            Case: 1:19-cv-07266 Document #: 11 Filed: 12/17/19 Page 11 of 28 PageID #:56
sYs DATI 093019 [uRIl'rJN]                                            VILLAGE OF        DOLTON                                                   SYS TII,{E 10: 54
                                                                U/S HISTO]RY INQUIRY
   orrr:   09/30/19                                                   Monday Septenber 30, 2019                                                               PAGE:         7
                                                                DArE MNGE FRoM 09/'30/2011 rHRU 09/?9/202L
                                                                     OLD                     ,NEw CONSUM             SERVICE                     BALANCE             BALANCE
                DATE      COOE DESCRIPTIOH            AIiOUNT        READING                 'READIN6   UNITS   FRO,I,/TO   OATES          EST   BEFORE              AFTER



                                                                        15101 CMN_            STREET


           to/?9/t5 81         water WArE             215.62             778                   820        42   07   /0Ut5   A9/3A/15
           L0/291t5       Br r0rAr        298.89                                                                                                      23.28          322.17

           ro/79/15       uA AilUSTUEt{r 298.89-                        wy              l,pl e ntLr/ b'{ 'Stort L"n}a.tl                          322.17                 23.28

           Lt/19/ls       fi PENALTY CHARG 5.65                                                                                                       23.28              28.93

                                                                                        4rl erttaY 8/ S+^fl UP
                                                                                                                   ttc'/0
           LUL9/ts        UA AD]USTMEI{T 5.65.                          grr f,                                                                        2E.93              23.28

           02/26/16       Br Garbage TMS 54.87                                                                 L0/01/t5 L7/3t/15
           a2/26/16       BI sewer sEwE 3,00                            820                    835        Is   L}/}tlls Lz/)t/Ls
           02/26/16       BI water wArE 84.15                           820                    835        ls   t0/0u15 t2/31/15        E

           02/26/t6       BI TOTAL        142.02                                                                                                      73.78          165   .30

           02/26/16 UA ADJUSII"IENT 142.02-                             w x. f,t-l,r e$W ht/ Sfun uYtlan                                          165. 30                23.78

           0s/19/16       Br   Garbage       TMS       54.87                                                   0Ll0L/r6 03/311L6
           051t9/16       BI sewer SEl.iE 1.60                          835                    843         8   0t/01/16 03/3t/t5
           0s/L9/t6       BI water !{ATE 56.10                          835                    843         8   0L/01/t5 a3/3LlL6       E

           05lt9/16       BI TOTAL       LL2.'7                                                                                                       23.28          135.85

                                                                          sLtuS,h Efitrt4 6V
                                                                                                 Slan Urlztl'L
           a5/19/16       UA AD]UST},IENT LII,57-                                                                                                 135.85                 23.28

           07/tt/16 UA AD]UST}IENT                     23.28.               x tr w "l4tl"'14 6v1 Stan ukl'w!                                          21.28                .00
                                                                        "'
           0va4/t6 BI Garbage mls
           08/44/L6
           081a4/t6
                          8I Seuer
                          8I HAI,ET
                                             SEWE
                                             WATE
                                                       t4.87
                                                        1. 20
                                                       56. 10
                                                                 r       843
                                                                         843
                                                                                               849
                                                                                               849
                                                                                                               a4lavL6 06/30/16
                                                                                                           6 O4/AL/L6 o6/3olL6
                                                                                                           6 A4/01./t6 A6/*/t6
                                                                                                                                                                                 \q,
                                                                                                                                                                                  s\
           08/04/16       8I TOTAL                    IL2,L7                                                                                            .00          Lt2.L7
                                                                                                                                                                                 -({
                                                                                                                                                                                 ,1\
           1A/3t/16       BI   Garbage tMs             54.87                                                   07/0tlt6 a9/30/t6
           LA/31/16       BI   Sewer         SEWE       1. 80            849                   858         9 07/01/16 09/3a/16         E
                                                                                                                                                                                 rs
           t0/31/16 BI
           L0/31/16

           02/21/17
                          BI

                          BI
                               Water
                               TOTAL

                               Garbage TMs
                                             wATE      56. 10
                                                      Ltl.77
                                                       54.87
                                                                         849                   8s8         9 A7l0t/16 Ae/30/16
                                                                                                                to/oL/16 L2/3UL6
                                                                                                                                       E
                                                                                                                                                  11?.17             224.94
                                                                                                                                                                                 t\
           a2/2U17
           02/2r/T7
                          BI
                          8I
                               Sewer
                               water
                                             SE}',E
                                             WATE
                                                        1. 60
                                                       56. 10
                                                                         858
                                                                         858
                                                                                               866
                                                                                               866
                                                                                                           8 7o/ot/t6 r2/31/L6
                                                                                                           8 10/01i16 17/31/16
                                                                                                                                       E
                                                                                                                                       E                                         $r<
           auzr/t7
           04/03/17
                          BI

                          CP
                               TOTAL


                               Payment (PSN)
                                                      112.57

                                                      200.00         CHECK   #:   PSN
                                                                                                                                                  224,94

                                                                                                                                                  337.51
                                                                                                                                                                     137. s1

                                                                                                                                                                     137. 5L     iRs
                                                                                                                                                                                 5 N'
           06lt3/17
           06/t3/17
                          BI
                          BI
                               Garbage TMs
                               Sewer R SEWE
                                                       54.87
                                                        1.60             866                   874         8
                                                                                                               0u0t/r7 o3/3l/t7
                                                                                                               0r/0t/t7 03/31/17       E
                                                                                                                                                                                 -t- S
           06/13/L7       BI   WATCT R WATE            56. 10            866                   874         8    0L/0t/17 03/11,/17     E

                                                                                                                                                                                 $s
           06lL3lt7
           07   /Lt/t7
           09/13/t7
                          BI

                          PI

                          8I
                               TOTAL

                               PENALTY CTIARG

                               6arbage       TRAS
                                                      LLl,57

                                                        1.35

                                                       61. s0                                                   04/0t/17 a6/3A/U
                                                                                                                                                  117. 51

                                                                                                                                                  250.08
                                                                                                                                                                     2


                                                                                                                                                                     2
                                                                                                                                                                         50.08

                                                                                                                                                                         s1.43   t\
           09/13/t7       BI   sewer     R sEl|iE      24.60             874                   922        48   04/01/17     o6/3\lv
           0elL3/17       BI   IrJATCT   R WATE       269. 28            874                   922        48   04/0LlL7 06/10/L7                                                 \\s
           09/13/17

           LA/06/17
                          BI

                          PI
                               TOTAL

                               PEN,ALTY CHARG
                                                      155.38

                                                        6.46
                                                                                                                                                  2   51.43

                                                                                                                                                  606.81
                                                                                                                                                                     606. 81

                                                                                                                                                                     6t3,27
                                                                                                                                                                                 \-a
           LL/fi/17       8I Garbage         TRAS      6i.50                                                   87/AL/fi 09/30/r
           rl/t}/t7       BI   gewer R SEWE            17 .00                                             10   07/07/t7 o9/30/L7       t
           n/L}/17        B1   water R WATE            s6.10                                              10   07101/17 09/3a/L7       E

           Ll/1AlL7 BI         TOTAL                  134 .60                                                                                     6L3.77             747 .87

           t2/04/17       PI   PENALTY CMRG             1.35                                                                                      747.87             749.22

           0L/26/18       BI   carbage TMs             61. 50                                                  L0/01/t7 t2/3t/t7
           av26/t8 8I          Sewer     R   SEI'/E    17 ,00           932 .,                 942        10   t0/01/17 L7/31/t7       E

           au26/18        B]
                          gI
                               water     n   wafr      56. 10           932                    942        10   t0/or/17 L2/31/r7       E

           0L/26/18            TOTAL                  134 ,60                                                                                     749,22             883.82
                                                                                         ,


           04   /19 /L8   PI   PENALTY CHAR6            1.35                                                                                      883.82             885.17
             Case: 1:19-cv-07266 Document #: 11 Filed: 12/17/19 Page 12 of 28 PageID #:57
sYs oArE 093019 [unrwrx]                                             VILLAGE OT     EDLTOII                                                       SYS    TIilE 10:54
                                                              u/g         HISTORY INQUIRY
  DArE: 09/10/19                                                    l,londay    septenter 10,      2019                                                         PA6E:       ]
                                                              DATE MNGE FRa4      A9fiA/2A11       THRU   09/29/2021
                      TR                                         OLD     'I,IE1{ CONSUM SERVICE                                                   BALANCE              BALAI{CE
             DATE     CODE     DESCRIPTION         AI,IOUNT      READING -TEADING UNITS FROU/TO DATES                                       EST   BEFORE               AFIER



2081680100                                                             i5loi    GM}IT     STREET



        04/24/18      rr     earbagt     rMS         61.50                                                       auo\/18 03/3ut8
        04/24/L8      8I     server R    SEl'lE      17.00                942             952               IU   au0L/18 03/1L/t8      E
        04/24/L8      Br     water   R   WATE        56.10                942             952               10   avaT/!8 a3/3L/18      E
        04/24/18      Br     rorAl                  134 ,60                                                                                        885   .17       L0t9.77

        07/27/18      nr Garbage r*As                61.50                                                       04/aL/18 A6/N/18
        07/27/L8      BI sewer SE}{E R               17.00                952              962              10   ,4loufi  a6/3a/18     e
        07/27/18      Br water htATt R               56.10                952        ,     962              10   a4l0L/18 06/30/18     E
        07/27/L8 Br rorAL                           1t4.60                                                                                        1019 .77         1154.37

        10/30/18 Br Garbage                                                                                      07/01/18 A9/30118
                                                                                     t,


                                         TMS         61. 50
        10/30/18 Br Sewer R              SElllE      18. 20               952              978              16   07/0r/18 09/30/18
        l0/30/L8 Br water            R   WATE        89. 76               962        ,,
                                                                                           978              16   07/0tlL8 09/30/18
        LO/30/I8      BI TOTAL                      169.46                           .
                                                                                                                                                  1154. 37         1323. 83
                                                                                     :


        02/04/L9      Br Garbage         TRAs        61.50                                                       10/0LlL8 L2/3L/18
        02/04/19      8r sewer       R   SEWE        17 .00               978        .    988               10   70/oL/t8 t2/3L/16     f.
        02/04/19      8r water       R   ltJATE      s6.10                978        :    988               10   10/01/18 t2/3L/78     E
        02/04/19      8r rorAL                      134, 60                                                                                       1323. E3         1458.4       3


        84/18/19 cP Payment(cash 800.00                                                                                                           1458.43              658.41
                                                                                     a




        04129/19      Bt Garbage rRAS                61.50
                                                                                     ,
                                                                                                                 \L/\L/Le 03/3L/t9
        04/?9/19      Br Sewer R SEtiE               49.40                988             1160             L72   0L/0tlt9   03/31/L9
        04/79/L9      Br     water   R 9',ArE       954.92                988        ,

                                                                                     ,    1160             177   0t/oL/19 03/3L/Le
        a4/?9/19      Br     rorAl                 1075.82                                                                                         65E.43          1734.?5

        07   /34/19   sr     Garbage     rMs         61.50                                                       a4/aL/19 A6/30/19
        a7l3a/19      Br sewer sEwE i5.00
                                     R                                1160                                       a4/oL/Lg A6/30/rs
        07/30/L9      Br warer.R wArE 56.10                           1160                                       04/0Llt9 a6/30/L9
        07I3O/L9      BI TOTAL       132.60                                                                                                       1734,25          1866. 85

                                                                                                                                                                            20

                                             **   END OF HISTORY     **              f( no       f/-U,q,ruulhh{Tl /r,rt
                                     CURRENT BALANCE      IS:         1868.20
                                                                                           /0 utw' r-s C /u/epe/ @ g 519, t O


                                                                                                    /   bo-         q/I
                                                                                                                        = 144                      *tQu,*,+s                        \




                                                          ard                       Wtul-eeZ3qun*S:
                Case: 1:19-cv-07266 Document #: 11 Filed: 12/17/19 Page 13 of 28 PageID #:58
                                                                              Riley*ll. Rqgers..



                                                                              Cathern L. Bende11......................Tiffa ny He rrya rd
                                                                              Sabrina G. Smith.......,..............P.obert E. Hunt, Jr.
                                        I   .            ':;t$f"r / /         stanley H.   Brown....                    .Robert Pierson
                                                    .i   Jil .,;,:
                                                               ^1,, .   /,
VILLAGE OF     DOLTON   T4O1-4   park Avenud Do,lton,    tllinoiftOYfg-1098   Cook County 708 849-4000 Fax 708 201-3307


 R-EOLTEST FOR COPIES OF PTIBLIC
 5--_-?,----
                                               RECORDLU-NDERIHE II,I,IN-O-IS
                                 FREEDOM OF INFORMATION ACT

Name: ir,     nc. J)c:wnS
                f-N
                                                                              Date: gD 1 l)-o I 3

Adclress: tSl 01 (>ranl Stngf                                                 phone: ( 3r z) q O,+                   _   -/   3B   qo


City: I''",\tzryr      State: ),L                                               Zip Code              bc.l lg
PERSON OR ENTITY REPRESENTED:
PUBLIC RECORD REQUESTED (be specific):




        of P etiti6?ef.
Si gn at u re
+++++++++++++++++++++                                                                                              +-+++++-t-++
VILLAGE USE ONLY:
DATE OF COMPLIANCE:                                                     DATE OF DENIAL:

REASON FOR DENIAL:

SIGNATUITE OF ALTTHORITY:

DEPARTMENTAL REQUEST FOR RECORDS:
ADM. SERVICE:               HOUSING:     }IOUSING COMM:
I,EGAI-:      MAYOP"'S OFF:       PERSONNEL:       POLICE                                                                i__*
PTTBLTC WORKS:         TREASIIRERS:          O'IHER:
                                   Utility
                  Case: 1:19-cv-07266      Billing
                                      Document        Account
                                               #: 11 Filed:       Inqtriry
                                                            12/17/19 Page 14 of 28 PageID #:59
Account#- _!0020816801 Serv Addr: 15101
                                   Alpha Sort       Name-
                               Water Meter History Periods 13-24
                       Reading 1, Code                                                       umPt    ion   2
 13-                    ,,,,2$,9,wv8
EA!.                    ,,,...2.54.'b4 A
  rb-                   , ,,,28,8, t____A
fuG-                    ,,, ,2,8,8, fl,                        ,1,5
 L7-                    , , Z,73-=:Y.q
 18-
 19-
                        ,,,,273 llr                            30
                        , , , , ,2,4:3,* 'E                    l5
 20-                    ,,,,,2,2,8, E                          1,5
 2L-                    ,,,,,2,t:3-A                           ,
 22-
 23-
                        ,,',,2,1,7 E                           ,1,5
                                                                   '2,

                                         A                     , ,b,
 24-                       leq           A                       7
                       bb*s\,lt
        F1   - Reset/Ignore              F2   -   Page   Back
                                                                         $ a     u1 o
        334                           qu:
                                                                                  i,L,-
                                                                                 lo,rnniF
                                                                                    aD-
                                                               43'Y tJ
                                    ry*^1o                @
                                                                               *i1.
                                                                               u-1 1
                                                                                     A +qY
                                              ltb't
              <   od
              '*",ns
                         *q.fu8                ;"y
                                                 ?o"
                                                         ^v5
                                                               .,t'      vv           170
                                                                                       b77. .l ,qB
                                                                                    {$v^t'n--r,
                                                                                               ,ao *5'23
                                          (, '2.)t',)Z'7 4                A        2b8 ffi
                                     '[9'so'tt) \ ',bb*                            2s4
                                                                                           q1'ar-D
                                                                                     3 *
                                                               34
                                                      6                            -7 @q @-zt' zot5-\          )


                                                                                   - 3ZZ
                                                                                   -4   q'7 unr-b
                           ?-l
   Case: 1:19-cv-07266 Document #: 11 Filed: 12/17/19 Page 15 of 28 PageID #:60
                     \-o
             \'\'t s
Pfl ator-
            Lyt^ibi"       2-
                  Case: 1:19-cv-07266 Document #: 11 Filed: 12/17/19 Page 16 of 28 PageID #:61
                                          VILLAGE OF DOLTON
                                                                                  I4122 CHICAGO ROAD
                                                                                    DOLTON, IL 60419



                                                                   UTiLITY                 STATEI',lEI,lT


                                                                                                          tast Paynenl   Date:                  Never

                   CHARTES ROGAN                                                                          Last Faynrent Amounit                      ,00

                   15101    GRANT STREET                                                                  Lasl Bill Dater                  05/1e/2015
                                                                                                              Bill Amountr
                   DoIToN    rL    60419
                                                                                                       ' last
                                                                                                         Service Addressl i5101
                                                                                                                                               112,51
                                                                                                                                          GRANT STRIET

                                                                                                          Account:                        208 1680   100



                        Ch:rges    frcfl Current BiIl.:

                   Charge Date                       Service                             Description                 Charge Lmunt

                   0s/19/20   16                      SEIIER SERUICES                       SErer      SEnm                       1. 60
                   0s719720 16                        TRTSI                                 Garbaoe IRASI                        5{.8.i
                   0s/19/2016                        mIm       smvlcEs                      I{ater'    I{AIER                    56, 10



                                                                                                                            Account Balance:               1081.98




                   Charge Date                       Service                             Description                 Charge      Imutt

                   0212612016                         SENER SERVICIS                        Serer SEI{ER                          3. 00
                   02125:12015                        TRNB                                  Garbase IRISE                        5{,87
                   02:126l2lL5                        MTER     STRVICES                     ilater' ffiIER                       8{. 15

                   1u19/201s                          MTER     SERUICES                     MTER   SERViCES                       s,[,
                   t012912015                         SEI{ER SERVICES                       Serer SEflER                          8.40
                   t0'12912015                        IRISE                                 Garbaoe IRASE                        5{. 87
                   L0'l2e'12015                       MIER     SERVICTS                     llater' I{IIER                    235.52
                                                      )
                   10   /01/2015                      MISC,    SERVICES                     Misc fiater                       309.76
                   1070172015                         MISC.    SERVICES                     Misc Sever                           25. 20
                   10i01/2015                         MISC.    SEBVICES                     Misc Refuse                       16{ , 61
                   10/01/2 0 ls                       MISC.    SERVICES                     l{isc Penalty                      23,28




CORRECTED BILL



                                                                                                                           Accounl:         208 1680 100
                                                                                                                           Service Address: 15101 GRIIII SIRXEI
lt   illillllllllllllllillllllllllll       I   lll              CBTRI,ES ROGA}I
Case: 1:19-cv-07266 Document #: 11 Filed: 12/17/19 Page 17 of 28 PageID #:62




                                                                            ft   ,



                                                                            s'
                                                                            N
                                                                            )
                                                                        \
                                                                               CJ
                                                                               q
                                                                               o
                                                                               o
                                                                               to-
                                                                               N
                                                                               @
                                                                               5
                                                                                 o
                                                                                c)
                                                                                o
                                                                                E
                                                                                (s
Case: 1:19-cv-07266 Document #: 11 Filed: 12/17/19 Page 18 of 28 PageID #:63




                                                                                o
                                                                               !
                                                                               P
                                                                               .E
                                                                                o
                                                                               E(U
                                                                                E
                                                                               a
                                                                               C
                                                                               o
                                                                               E
                                                                               G
                                                                               o-
                                                                               o
                                                                               L
                                                                               o
                                                                               =
                                                                               o
                                                                               L
                                                                               o
                                                                               .C,
                                                                               o(E
                                                                               E
                                                                                L
                                                                               ;
                                                                               o
                                                                               -c
                                                                               c=
                                                                                o                                                         {i
                                                                               E                                                           E
                                                                                                                                          o
                                                                               $                                                          E
                                                                               o-                                                         E
                                                                               (s                                                         o
                                                                               o                                                          o-
                                                                               E                                                          o
                                                                               o                                                          E
                                                                                                                                          L
                                                                               E
                                                                               L
                                                                                                                                          o
                                                                               o                                                          o
                                                                                                                                          3
                                                                               o                                                          o
                                                                               C
                                                                                                                                          o
                                                                               co,
                                                                               E(s                                                        E
                                                                                                                                          oL
                                                                               U'                                                         ts
                                                                               'e    att
                                                                                                                                          a
                                                                                                                                          C
                                                                               6=
                                                                               ao                                                         B
                                                                                                                                          o
                                                                               :6
                                                                               -orEa
                                                                                                                                          o
                                                                                                                                          (o
                                                                                X6                                                        c
                                                                                                                                          L
                                                                               ; d)        OOOOOOOOoOO                         o          F
                                                                               ux          qqqqqqqqqqq                         q          o
                                                                               t-;         ooooooooooo                         o
                                                                               (-) a      Nrrto€esNrrN(o                       O          !
                                                                                          @@@@           @@@@@@                ro         o
                                                                               ; E                                             N          B
                                                                               ,:oNrr,trr                                      @          o
                                                                               *ENrr(rrcrlc)r$<f$r
                                                                                          sO(r)           grirlf)              ts   oco   N
                                                                               Y
                                                                               SfONroooroC)or
                                                                                   =                                           o    oo)   q
                                                                               PA          A.PSYNc'JoNNc\rN                    o    O-    @
                                                                                           str\dbbAts=bA                            o@
                                                                               ii;in!
                                                                               F l-
                                                                                           sN\Q=N\==Ns
                                                                                           @ r CD cO 6r s (Y) (O Or r   tl-)
                                                                                                                               o    roo
                                                                                                                                    Ns
                                                                                                                                    @@
                                                                                                                                          $
                                                                                                                                          @
Case: 1:19-cv-07266 Document #: 11 Filed: 12/17/19 Page 19 of 28 PageID #:64

      Swad"y+s \tt
                   ltT




                      T
                        )

                      \r.
                    s\
                    kr
                    ct,
      Case: 1:19-cv-07266 Document #: 11 Filed: 12/17/19 Page 20 of 28 PageID #:65
                         VILLAGE OF DOLTON
                      Riley H. Rogers.                                ....Mayor
io,
r(l                   Mary Kay Duggan                    ......:.Village Clerk
l:i
                                           J ' i'          -':t
                                             :'TRUSTEES ,:
                 Deborah Denton           "fiffuny'H;"nyhra; '          Jason House
                Duane Muhammad          Ro$en E. Pibrson; Jr           Valeria Stubbs


       CHARLES ROGAN
       15101 GRANT STREET
       DOLTON tL 50419


       January L2,zOLg


       Our records indicate that your account 2081680100* for the property located at 15101 GRANT
       STREET         is past due. The balance of 5749.22 must be paid within 10 days from the date
       of this letter. Failure to do so will result in your water services being terminated. lF YOUR
       WATER tS SHUT OFF, YOU WttL NEED TO PAY YOUR               Bttt tN FULI ALONG W|TH A
       RECONNECTION FEE AND IT WILI TAKE UP TO 48 HOURS BEFORE YOUR SERVICES ARE
       RESTORED (NOT TNCLUDTNG WEEKENDS AND HOUDAYS).


       Payments can be made at the Vlilate Hall Paymentfenter located         atLlil2Chicago   Road
       between the hours of 9:00am an$,F:00pm                         Friday, Payments can also be made
                                                     [.fond.q$through
       online at www.vodolton.orq   .     ..,
                                        ''.'.'.,n1
                                                 1




       Thank you,




       Director of Administrative Services


       lf you have recently made this payment, kindly disregard this notice. lf paying online, please
       allow up to 48 hours for your payment to be processed. lF YOUR WATER HAS BEEN SHUT OFF
       AND YOU PAY ONIINE, YOU MUST CAIL THE OFFICE.WITH YOUR PAYMENT CONFIRMATION




                                        URGENT
                                         ii .ii



                                                                  ECT NOTICE
Case: 1:19-cv-07266 Document #: 11 Filed: 12/17/19 Page 21 of 28 PageID #:66
                            YILLAGE OFDOLTON
       Case: 1:19-cv-07266 Document #: 11 Filed: 12/17/19 Page 22 of 28 PageID #:67
                          Riley H. Rogers.                        ..Mayor
                          Mary Kay Duggan             .. ...Village Clerk

                                         TRUSTEES
                  Deborah   Denton
                                 Tiffany        Henyard        Jason House
                 Duane Muhammad Robert E. Pierson,  Jr.      Valeria Stubbs




                     ATTENTION
   We would like to inform you of an important change in the way we accept payments.

   Effective May 1 ,2019, the Village of Dolton will no longer accept cash as a payment
   option.

   The following methods are accepted:

      o   Personal/CashierCheck
      o   Money Order
      .   CrediUDebit cards currently accepted include EMV Chip Visa, MasterCard, and
          Discover
      o   Personal Checks are not accepted for past due water bill amounts and water
          service disconnection notices.




14122 CHICAGO   RD   '   DOLTON,1L.60419   .   OFFICE: 708-8494000     .    FAX:   708-201-3307
   Case: 1:19-cv-07266 Document #: 11 Filed: 12/17/19 Page 23 of 28 PageID #:68


October 29,2019 6:20 pm

Sonye London,

     There have been repeated attempts to resolve my bill with you according to the payments
made to the water department. ln accordance to agreed adjustments by Stan Urban, Village
Administrator my billwas supposed to be adjusted thru 911 on my meter. Previous Corrections
and adjustments made toward my bill for the agreed 911have been made also there are
comments left in the water department computer system six times by Stan Urban along with the
meter reading of 911 those comments meter reading and adjustments have gone ignored by
your department since 81412016. I do not work in the water department and proper
documentation was left in the computer system so it is not my fault that the water department is
a mess. As recorded when speaking you on numerous occasions you admitted there were
huge mistakes made. Also there needs to be adjustments on bills that were from 81412016,
1013112016,212112017 , 611312017 and 911312017 need to be adjusted all in the amount of
$613.27 because I was not at 911 during those cycles. The following is a breakdown of what is
owed which is zero to Village of Dolton
Water Department and $109.50 is OWED to Trina Downs from Village of Dolton Water
Department




The last billing cycle 713012019 Reflects the reading of 1160 and the 10 units that were
paid for are not the printout emailed by you on 9/30/2019 or my bill I would like that
corrected ASAP and the 10 units are reflected in the accounting. Pursuantto correct
billing the final 1160 - 911 is 249 units of water 249 units of water minus 10 units charged
for but not reflected on the 713012019 bill is 239 units of water the following is a
breakdown of what is owed including water,sewage and refuse plus adjustment.

******Adjustments for billing (81412016,1013112016,611312017,9113120171
$613.27



$613.27(Adjustment due)-$ $503.77( balance owed to VOD water department) = $109.50
owed to Trina Downs by the Village of Dolton Water Department.

Please also be advised this amount does not reflect the following      :



($1at8.02 still owed by Village of Dolton in regards to 5/19/3016 utility statement and    I

would like this money refunded.)
   Case: 1:19-cv-07266 Document #: 11 Filed: 12/17/19 Page 24 of 28 PageID #:69




249 units -10 units (not reflected on bill for 7130120191= 239 units of water
4 cycles of refuse @ $54.87
9 cycles of refuse @$ 61.50
l3cycles of sewage @$19S.40

239 units of water (1160-911+ l0unlts not on 713012019 bill but   charged=      $1   340.79
 4 cycles of refuse @ $S+.gZ = $219.48
 9 cycles of refuse @$ 0t.50= $553.50
  l3cycles of sewage @$3.00= $39.00

        Total of payments owed
                              $2312.17
               Total payments $1 808.40

                               $503.77 balance
          Minus Adjustment    $61 3.27


                   Owed to Trina Downs from Village of Dolton Water Department $109.50
10t30t2019         Case: 1:19-cv-07266 Document
                                        Gmail - Online #: 11 Filed:
                                                       consumer       12/17/19
                                                                complaint to Office ofPage
                                                                                      Attorney25 of 28
                                                                                               General    PageID #:70
                                                                                                       received




  f4&r*ail                                                                                     Trina Downs <trinadownsT2@gmai!.com>



  Online consumer complaint to Office of Attorney General received
  3 messages

  Office of the lllinois Attorney             GeneralcCCForm@atg.state.il.us>                                 Mon, Sep 30,2019 at 1:34 PM
  To: Trina Downs <trinadownsT2@gmail.com>

     Ref #: OAG2      0   1   I -00007 3282


     PLEASE DO NOT REPLY TO THIS MESSAGE. THIS MAILBOX IS NOT MONITORED FOR INCOMING MESSAGES.

     Dear Consumer,

     Thank you for contacting the Office of the Attorney General online regarding your consumer complaint. We have received
     your online complaint (and, if applicable, attachments of supporting documents) and will be reviewing it over the next few
     weeks to determine what assistance we may provide. Once we have reviewed the complaint and made a determination,
     we will send you written notification of our decision. lf your complaint is retained by this office, a staff person may forward
     your complaint and supporting documents to the business involved requesting a response. Please know that your
     concerns are important to us. We thank you in advance for your patience.


     Very truly yours,

     Kwame Raoul
     lllinois Attorney General




  Trina Downs <trinadownsT2@gmail.com>                                                                       Mon, Sep 30, 2019 at 2:10 PM
  To: aminer@atg.state.il.us

     [Quoted text hidden]

     Ms.Trina Dorvns


  Trina Downs <trinadownsT2@gmail.com>                                                                       Mon, Sep 30,2019 at 4:36 PM
  To: tlmolina@cbs.com


             Forwarded message
    From: Office of the lllinois Attorney General <CCFornr@atg.state.il.us>
    Date: Mon, Sep 30, 2019,1:40 PM
    Subject: Online consumer complaint to Office of Attorney General received
    To: Trina Downs <trinadownsT2@gmail.com>



    lQuoted text hiddenl




https://mail.google.com/mail/u/0?ik=32dd80c259&view=pt&search=a   ll&permthid=threadJ%3Al 6461 26789806872829&simpl=msg-f%34l   6   461267898...   111
     Case: 1:19-cv-07266 Document #: 11 Filed: 12/17/19 Page 26 of 28 PageID #:71




                              COOK COUNTY SHERIFF
                          lnspector General - Village of Dolton

                                      COMPLAINT FORM

Please type or print clearly below.

Return completed form   to:    COOK COUNTY SHEzuFF'S OFFICE

              '                               '
                               31''fi;:#f'HiAve
                                                Brdg 5' 2nd noor

                               Email : Public.Comrption@cookcountyil. gov
                               Fax: (773) 674 - 4797
Cook County Sheriff s Public Comrption Hotline: (773) 674 - 4775

The Office of the Inspector General accepts anonymous complaints; however, the inability
discuss the complaint with you may prevent us from investigating the complaint thoroughly.

Date and Time of Complaint

Date: September 30,2019                Time: 2:28pm

Contact Information:

Name: Trina Downs
Date of   Birth: August 281h1972
Address: 16101 Grant Street
City: Dolton                                  State: lL                 Zip:   60419

Home Phone: 312-295-5011                      Other Phone:    708-7304450

E_mail: trinadownsT2@gmail.com
Check Preferred Method of Contact:                 MaitT                PnoneV           Email
Are you an employee of the Village of Dolton?                           Ya   fI          rtoE]
Subiect(s) of the Complaint:
Please provide as much detailed information as possible about the individual(s) and activity you
are complaining about.

   1.   Name: Village of Dolton
          Department' Water Department
        Phone: 708-849-4000            Address: 14122 Chicago Road, Dolton, lL 60419
        City: Dolton                                  State: lllinois             zip:   6041   I
    Case: 1:19-cv-07266 Document #: 11 Filed: 12/17/19 Page 27 of 28 PageID #:72



   2.   Name: Village of Dolton
        Department:    Police Department

        phone: 708-841-2533           Address: 14122Chicago Road
        City: Dolton                                State: lL         zip:   6041   I

   3.   Name: Village of Dolton
        Department: Administrator Elizabeth Scott
        phone: 708-841'               Address: 14122 Chicago Road
        City: Dolton                                State: lL        zip:    6041   I

Summary of your Complaint:

The Village of Dolton has knowingly billed me fraudulently for my water bill from 2011to current
by starting me at a $2420.16 balance and pushing my meter back consistently overcharging me
for water with knowledge.
ln addition the Village of Dolton has illegal shut off water at my residence knowing by not
sending a shut off notice and also an fraudulent billor as quoted by current water department
manager Sonye London 'A HUGE MISTAKE" Also Sonye London stated that comments were
entered into the computer and the former supervisor made a mistake in the system.
Village Trustee Jason House admits at a finance committee meeting 912512019 before my
water shut off termination with Tammi Brown and Ed Steve present Village trustees that sit on
the finance committee and also Elizabeth Scott Village Administrator with residents of Dolton
and others present that The Village of Dolton Water Department Computers have an error issue
as it pertains to outstanding bills.
VIDEO link PROOF OF FINANCE MEETING pursuant to previous statements
https ://yo utu be/h pk7 mwz2rlU
             .




Knowing that the Village computer system is in error and admittance by the water department
that huge mistakes were made on my bill my water is shut off and Sonye London Village of
Dolton water department manager declined to restore service.
The Village of Dolton also used the police as a means of harassment each time I went invited to
the Village of Dolton to discuss my bill. Multiple video available also video in water department
and village hall CBS news also has footage available on request (Witness Tiffany Henyard,
Sonye London and Ernest Mobley)
Printout of Water Bill
https://drive.google.com/fileidlOB_kEAosrZDG?Y3hPMzQwQnZqRndWVHptanRTYVN0bTZtYj
Yw/view?usp=sharing
Use additional paper, if necessary. Also, please attach any available documentation in support
gqryUpJffilglfl.int filed with lllinois Attorney General Office Kwame Raul and ICC lnspector
G6neral
https://drive.google.comlfileldllH5WEr3uCz5erZQMBP3uEUbOAL|AFJ Zslview?usp=sharing
     Case: 1:19-cv-07266 Document #: 11 Filed: 12/17/19 Page 28 of 28 PageID #:73



Other person(s) who could be a witness to the Complaint vou have alleged:
    l.   Name: Tiffany Henyard
         Department: Village of Dolton Trustee
         phone: 773-615'1128               Addres: 14122 Chicago Road, Dolton, 1160419
                  Dolton                                 State: lL              zip:   6041   I

    Z. Name: Ernest Mobley
         Department: Village of Dolton Police Chief
         phone: 708-849-4000               Address: 14122 Chicago Road
                  Dolton                                 State: lllinois        zip:   6041 9


    3. Name: Sonye London
         Department: Village of Dolton Water Department Manager
         Phone: 708-849-4000               Address: 14122 Chicago Road
         City: Dolton                                    State: lL             zip:    6041   I

.   Are there any documents regarding the wrongful act or omission? (i.e. contracts,              memos,
    letters, evaluation forms, minutes of meetings, etc.) YES
     video, billing printouts and receipts


. Are you aware of the existence and location of any other relevant evidence?                        (i.e.
    photographs, receipts, personal or real property, s1s.) Village of Dolton Water Department
    I also have receipts and notes are commented in the Village of Dolton water Department Computer system


.   Have you notified any other Federal, State or local agency of your complaiql or filed a
    lawsuit or grievance related to these matters?
                                                                          'f"r@
                                                                                                  nf]
         lf   yes, with what agency did you file a complaint?   The FBI as well as Attoney General Kwame Raul

         What is the complaint number? OAG2019-000073282 lllinois Attorney General , contact FBlfor com

         Briefly summarize the results:


.   May we refer your complaint to the appropriate agency if necessary     ?   Yes   @            nl-l
. If the Offrce of the Inspector  General refers your complaint to a the Cook County State's
    Attorney, U.S. Attorney or any other federal or local agency, may we provide them with your
    name and contact information?                                              vn@ n'E
